                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                    No: 4:13-CR-28-BR

                                                       )
  UNITED STATES OF AMERICA,                            )
                                                       )
          v.                                           )
                                                       )                     ORDER
  LARRY D. HILL, JR.,                                  )
                                                       )
                                Defendant.             )
                                                       )
                                                       )


       This matter is before the court on defendant’s motion for compassionate release. (DE #

190.) The government filed a response in opposition, (DE # 194), to which defendant filed a

reply, (DE # 198).

       In 2006, defendant pled guilty to making false statements relating to the payment of

health care benefits. United States v. Hill, No. 4:06-CR-43-FL (E.D.N.C.). The court sentenced

him to 27 months imprisonment and three years supervised release and ordered him to pay

approximately $79,000 in restitution. Id. In 2013, defendant pled guilty to one count of

conspiracy to defraud the United States and one count of making a false tax return, with such

offenses occurring while defendant was on supervised release for his 2006 conviction. (DE #

24.) The court sentenced petitioner to a total term of 100 months imprisonment and three years

supervised release and ordered him to pay approximately $5,000,000 in restitution. In 2016,

while incarcerated on his 2013 conviction, petitioner pled guilty to possession of a prohibited

object (a phone), and the court sentenced him to two months imprisonment, consecutive to any

sentence petitioner was serving. United States v. Hill, No. 5:15-CR-265-BR (E.D.N.C.).

Defendant is now 47 years old, and his projected release date from FCI Butner Low is 11
December 2020, see Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/

(search BOP Register Number 24346-056) (last visited Jan. 10, 2020).

        Defendant requests compassionate release—to reduce his sentence to time served—based

on the recent death of his grandmother, who was the caregiver of his minor child. 1 In support of

this request, he submits letters from family members and health care providers attesting to the

inability of family members to care for defendant’s child and to the child’s health issues. (See

DE # 190-2.) He also includes his declaration that he has exhausted all administrative remedies

with the Bureau of Prisons, (DE # 190-1), and a document listing the educational courses he has

taken while incarcerated, (DE # 190-2, at 57-58). The government argues defendant’s motion

should be denied because he has not established an extraordinary and compelling reason to

warrant a reduction and because of the severity of his offenses and his criminal history.

        Defendant files his motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). That statute

provides in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—
            (1) in any case—
                    (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment . . . , after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—
                        (i) extraordinary and compelling reasons warrant
                    such a reduction . . .;



1
 When defendant filed his motion, his grandmother was alive, and he contended that she was incapacitated. (See
DE # 190, at 1.)

                                                       2
                     and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

        The parties agree that United States Sentencing Guideline § 1B1.13, “Reduction in Term

of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement),” and its commentary

guide the court’s consideration. (See Resp., DE # 194, at 4-7; Reply, DE # 198, at 2-3, 4.)

“Th[at] policy statement . . . requires: (1) extraordinary or compelling reasons to warrant a

reduction in a defendant’s sentence, (2) that the defendant is not a danger to the safety of others

or the community, and (3) that release from custody complies with § 3553(a) factors.” United

States v. Lake, No. CR 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30, 2019)

(citing U.S.S.G. § 1B1.13 (2018)). The death of the caregiver of the defendant’s minor child and

“other reasons” may qualify as extraordinary and compelling reasons. U.S.S.G. § 1B1.13 n.1(C),

(D) (2018).

        Assuming defendant has shown an extraordinary and compelling reason under §

3582(c)(1)(A)(i), the court declines to reduce his term of imprisonment because he is a danger to

the community and considering the applicable factors under § 3553(a). Defendant has

committed serious fraud and financial crimes. He continued to commit crimes while

incarcerated and on supervised release. 2 At this time, incarceration has not deterred his criminal

behavior. Under the circumstances, reducing defendant’s term of imprisonment would not

promote respect for the law or provide just punishment.




2
 It also appears that when defendant committed the conduct underlying his 2006 conviction, he was on probation
for violation of state law. (See PSR, DE # 39, ¶¶ 25-26.)

                                                       3
Defendant’s motion for compassionate release is DENIED.

This 13 January 2020.




                           __________________________________
                                         W. Earl Britt
                                         Senior U.S. District Judge




                                     4
